PER CURIAM.
The petitioner seeks a writ of certiorari from the circuit court’s order denying the petitioner’s motion for a protective order. We deny the petition.
During the course of a lawsuit based on strict liability, breach of warranty and negligence, the respondents requested production of documents. The petitioner was willing to provide the documents, but only after entry of a protective order. When the respondents would not voluntarily agree to the entry of such an order, the petitioner requested one from the circuit court on the ground that some of the requested material was privileged as trade secrets. See section 90.506, Florida Statutes (1989) and Florida Rule of Civil Procedure 1.280(c). The petitioner’s motion was supported by an affidavit from its president which stated why certain categories of the documents were considered by the petitioner to be trade secrets. The respondents objected to a blanket labelling of all the documents as privileged.
The circuit judge denied the request for a protective order and directed the petitioner to release all the documents. The order further provided that the petitioner could assert a privilege to individual documents, and that the parties should attempt to resolve any disagreements regarding any such privileged matters.
The petitioner contends that it would be irreparably harmed if it must first disclose privileged information and then seek court ordered protection. The petitioner argues that the order contemplates that all of the requested documents be unconditionally re*66leased to the respondent, regardless of privilege. Our review of the order directs us to a contrary conclusion. While denying the blanket protection sought by the petitioner, the order clearly provides that the petitioner may seek protection of any privileged material. We interpret the order to provide that, consistent with established law, the petitioner may seek protection from the court prior to releasing specific documents. See General Hotel & Restaurant Supply Corp. v. Skipper, 514 So.2d 1158 (Fla. 2d DCA 1987).
Petition denied.
SCHOONOVER, C.J., and RYDER and THREADGILL, JJ., concur.